THOMAS, Justice.
At the conclusion of the trial of the case of Walter v. Schuler, Fla., 176 So.2d 81, which we reviewed and decided 21 May 1965, the chancellor entered an order assessing the costs, in the sum of $1169.28, against the defendant, Ralph N. Walter, Tax Assessor of Duval County, and the defendant Ray E. Green, Comptroller of the State of Florida, “to be shared by them equally.”
At the time this Court was asked to review the chancellor’s assessment of costs the main case was pending here.
The Comptroller and Tax Assessor through their attorneys filed briefs while the appellees simply represented by their attorneys that they took no position with respect to the order awarding costs.
There is no occasion for elaboration of what this court announced in Palethorpe v. Thomson, Fla., 171 So.2d 526, regarding *213assessments of costs against an assessor and the Comptroller. We held that such .an order could not be upheld. On the .authority of that decision, the order of the ■chancellor imposing costs against the appellants is—
Reversed.
. THORNAL, C. J., and ROBERTS, DREW, O’CONNELL, CALDWELL and ERVIN, JJ., concur.